WOLF, J.
Appellant alleges the trial court erred by failing to enter a written order declaring appellant competent to stand trial even though the court orally declared him competent. Florida Rule of Criminal Procedure 3.212(c)(7) requires the trial court to enter a written order finding a defendant competent to proceed if that defendant has previously been declared incompetent. See White v. State, 548 So.2d 765, 768 (Fla. 1st DCA 1989). We, therefore, agree that the trial court erred in failing to enter such a written order declaring appellant competent after his period of incompetence. We AFFIRM appellant’s judgment and sentence but REMAND for the trial court to enter a nunc pro tunc order declaring appellant competent. See Hunt*651er v. State, 174 So.3d 1011, 1014-15 (Fla. 1st DCA 2015).
LEWIS and OSTERHAUS, JJ., concur.